UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): June 8, 2017 TALON INTERNATIONAL, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-13669 95-4654481 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 21900 Burbank Blvd., Suite 270 Woodland Hills, California 91367 (Address of Principal Executive Offices) (Zip Code) (818) 444-4100 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ] Item 5.07 Submission of Matters to a Vote of Security Holders On June 8, 2017, Talon International, Inc. (“Talon”) held its 2017 Annual Meeting of Stockholders (the “Annual Meeting”). At the Annual Meeting, 92,274,255 shares of our common stock were outstanding and entitled to vote, and 50,855,569 shares (or approximately 55% of the total voting shares) were represented at the meeting in person or by proxy. Immediately following the Annual Meeting, Talon’s board of directors was comprised of Mark Dyne, Larry Dyne, David Ellis and Robert L. Golden, all of whom were re-elected by the requisite vote of shareholders at the Annual Meeting. The following summarizes vote results for those matters submitted to Talon’s stockholders for action at the Annual Meeting: 1. Election of four directors by the holders of our common stock. Director Total Shares Voting on Matter For Withhold Broker Non-Votes Mark Dyne 50,855,569 26,524,289 5,546,833 18,784,447 Larry Dyne 50,855,569 26,524,289 5,546,833 18,784,447 David Ellis 50,855,569 26,698,489 5,372,633 18,784,447 Robert L. Golden 50,855,569 26,698,489 5,372,633 18,784,447 2. Advisory vote on Executive Compensation (Say on Pay). Total Shares Voting on Matter For Against Abstain Broker Non-Votes 50,855,569 25,691,139 6,375,883 4,100 18,784,447 3. Ratification of the selection of SingerLewak LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2017. Total Shares Voting on Matter For Against Abstain Broker Non-Votes 50,855,569 44,806,294 6,049,275 - - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TALON INTERNATIONAL, INC. Date:June 12, 2017 By: /s/Larry Dyne Larry Dyne, Chief Executive and ChiefFinancial Officer
